         Case 1:18-cr-00328-KPF Document 210 Filed 06/09/19 Page 1 of 5




June 9, 2019                                                             Daniel Ruzumna
                                                                         Partner
                                                                         (212) 336-2034
                                                                         Direct Fax (212) 336-1205
                                                                         druzumna@pbwt.com
By ECF

Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

               Re:    United States v. Ahuja, et al.,
                      18 Cr. 328 (KPF)

Dear Judge Failla:

               We respectfully write on behalf of defendant Jeremy Shor to advise the Court that
we may seek to introduce at trial testimony and evidence concerning what appear to be the
Government’s efforts to influence the guilty plea allocutions of cooperating witnesses Amin
Majidi and Frank Dinucci in a manner designed to eliminate exculpatory information for Mr.
Shor and to avoid impeachment information regarding these witnesses. As Your Honor has
recognized, the proposed plea allocution that Mr. Majidi’s counsel forwarded to the Government
for review should have been disclosed previously under United States v. Triumph Capital Group,
Inc., 544 F.3d 149 (2d Cir. 2008). Indeed, the proposed allocution is materially different from
that which Mr. Majidi ultimately offered in court, and the language added after Government
review seems designed to implicate Mr. Shor in alleged criminal acts.

               Over the weekend as part of its re-review of its files, the Government for the first
time disclosed a proposed allocution for Mr. Dinucci that the Government asked to review and
which was provided by his counsel,
                                  As with Mr. Majidi, after the Government’s apparent tinkering,
Mr. Dinucci allocuted in a manner that went well beyond the elements of the charged offenses
and inculpated Mr. Shor with factual claims that did not appear in Mr. Dinucci’s proposed
allocution. The proposed allocution included

                                                                         With respect to Mr.
Majidi and Mr. Dinucci, the proposed allocutions would never have seen the light of day but for
the Brady/Giglio issues that have arisen before and during trial and defense counsel’s repeated
efforts to ensure compliance with the Government’s constitutional obligations.

                In light of the recent disclosures, Mr. Shor intends to question Mr. Majidi and Mr.
Dinucci regarding the sudden changes in their plea allocutions. If, however, the witnesses are
not familiar with the chronology of events and perhaps in addition to the testimony, we may seek
to call as witnesses counsel for Mr. Majidi and Mr. Dinucci to testify about the Government’s
         Case 1:18-cr-00328-KPF Document 210 Filed 06/09/19 Page 2 of 5




Hon. Katherine Polk Failla
Page 2

apparent efforts to influence the relevant plea allocutions to avoid witness statements that could
be helpful to Mr. Shor and instead to include statements that are distinctly unhelpful to him. We
also respectfully request that the Court consider appropriate remedies for the Government’s
continued late disclosures (often shortly before imminent discovery by the defense through other
means), including the provision of an adverse inference jury instruction during trial regarding the
Government’s untimely production of these materials. We propose such an instruction below.

       A.      The Government Failed to Produce Brady/Giglio Materials regarding Mr.
               Majidi’s Proposed Plea Allocution

                As the Court is aware, on June 5, 2019 or two days into trial, the Government
disclosed a proposed plea allocution for one of its cooperating witnesses, Amin Majidi, prepared
by his counsel. (Ex. A.) Mr. Majidi’s counsel sent the proposed allocution to the Government
on October 29, 2018 for the Government’s review. (Id.) On the evening of June 6, 2019,
Defendants received a production of documents from Mr. Majidi’s counsel, Clayman &
Rosenberg, in response to a Rule 17 subpoena served by defendant Anilesh Ahuja. Clayman &
Rosenberg apparently made a parallel production to the Government, and later that evening we
received an identical production from the Government. The June 6, 2019 production contained,
among other things, the October 29, 2018 proposed plea allocution and a cover email from his
attorney to the Government. The production also contained


                                                       (Ex. B.) The next day, on October 31,
2018, Mr. Majidi appeared before Your Honor to formally enter his guilty plea. (Ex. C.)

               As seen in the attached redline (Ex. D), the plea allocution that Mr. Majidi
delivered to Your Honor on October 31, 2018 was materially different than the one he proposed
to the Government through counsel on October 29, 2018. Most fundamentally, Mr. Majidi’s
proposed allocution
         Case 1:18-cr-00328-KPF Document 210 Filed 06/09/19 Page 3 of 5




Hon. Katherine Polk Failla
Page 3

               But when Mr. Majidi came before Your Honor on October 31, 2018, he allocated
to the charged offenses in a very different manner. He scrupulously avoided making any of the
factual statements that aligned with Mr. Shor’s long-known defense (Mr. Shor proffered and his
counsel made detailed presentations to the Government).
                                                                            (Ex. C at Tr. 31:15-
32:10.) Mr. Majidi’s statements that he had

                                           ( Id. at Tr. 32:6-7; Ex. D.)

                A fair inference from these documents (perhaps the only fair inference) is that the
Government conveyed a message to Mr. Majidi’s counsel that the proposed allocution should be
revised to eliminate portions that would have been favorable to Mr. Shor and inconsistent with
the Government’s theory of the prosecution, and to replace them with statements that aligned
with the Government’s prosecution theory and undercut Mr. Shor’s defense. As the Court noted
in open court, the materials surrounding this episode should have been disclosed to the defense
well before trial—not two days into it. But more concerning is the fact that these materials
would not have been produced if defense counsel had not subpoenaed Mr. Majidi’s lawyers.

       B.      This Weekend, the Government Disclosed Documents Revealing a Nearly
               Identical Situation with Revisions to Mr. Dinucci’s Proposed Plea Allocution

                On Friday night, June 7, 2019, the Government produced, among other things, a
proposed plea allocution for another cooperating witness, Frank Dinucci. (Ex. E.) The proposed
allocution is undated and was produced without a cover email, but the metadata associated with
the document indicates that it was created on April 5, 2017, which is the day before Mr. Dinucci
entered his guilty plea before Judge Hellerstein on April 6, 2017. (Ex. F.) As with Mr. Majidi’s
draft plea allocution, Mr. Dinucci’s proposed allocution
                                  Mr. Dinucci’s proposed allocution



                  (Ex. E.) The following day, Mr. Dinucci allocated referencing a significantly
different time frame for his misconduct. He told Judge Hellerstein that the criminal conduct


                                                          These changes can be seen in the
attached redline. (Ex. G.)

               Last night, the Government made additional Triumph Capital disclosures.
Included in that production was



                                                                Mr. Dinucci then delivered a
         Case 1:18-cr-00328-KPF Document 210 Filed 06/09/19 Page 4 of 5




Hon. Katherine Polk Failla
Page 4

materially different allocution on April 6, 2017. As with the disclosures surrounding Mr.
Majidi’s proposed plea allocution, the fair inference from these documents is that the
Government conveyed a message to Mr. Dinucci’s counsel that the proposed allocution should
be revised to eliminate portions that would have been favorable to Mr. Shor and inconsistent
with the Government’s theory of the prosecution, and to replace them with statements that
aligned with the Government’s prosecution theory and undercut Mr. Shor’s defense.




                As we explained in our opening statement on behalf of Mr. Shor, “in the second
half of 2015,” when the market worsened and PPI’s “pricing started to make Jeremy
uncomfortable,” Mr. Shor “took action that is completely inconsistent with the government’s
entire theory of this case” by, among other things, “disobey[ing] Majidi’s order . . . and wr[iting]
down the book of securities by $16 million,” “working on the implementation of a third-party
pricing source,” and going “to Premium Point’s newly hired compliance officer.” (Trial Tr.
188:18, 189:15-19, 190:21-23, 192:9-10, 193:4-5.)




       C.      Mr. Shor Should Be Permitted to Present Testimony and Evidence
               Concerning the Alterations to the Plea Allocutions

               A fair reading of these documents suggests that the Government took active steps
to review and then to revise the plea allocutions of Mr. Majidi and Mr. Dinucci. The reviews
were not simply to ensure that the proposed allocutions satisfied the elements of the charged
offenses; indeed, both proposed allocutions easily did. Rather, the Government seemingly
suggested revisions—both times orally—that eliminated Brady/Giglio information for Mr. Shor
and cut statements that would be used to impeach the Government’s theory of prosecution. The
revisions and the surrounding circumstances are relevant not only to Mr. Majidi’s and Mr.
Dinucci’s “partiality” towards the government, which is “subject to exploration at trial, and is
‘always relevant as discrediting the witness and affecting the weight of his testimony,’” Davis v.
Alaska, 415 U.S. 308, 316 (1974) (quoting 3A J. Wigmore, Evidence § 940, p. 775 (Chadbourn
rev. 1970)), but also to the degree to which the Government interfered with the truth-seeking
function of the trial. Accordingly, Mr. Shor intends to question Mr. Majidi and Mr. Dinucci
about these incidents, and will likely seek to call their respective attorneys to testify as to any
Government-requested and/or Government-directed alterations to the proposed allocutions. Mr.
Shor may also seek to offer into evidence the draft and final allocutions as well as the emails
between the cooperators’ lawyers and the Government concerning those changes.

       D.      The Court Should Give an Adverse Inference Instruction Regarding the
               Materials Related to the Majidi and Dinucci Plea Allocutions
Case 1:18-cr-00328-KPF Document 210 Filed 06/09/19 Page 5 of 5
